T his complaint by the Massachusetts Parole Board pursuant to G. L. c. 211, § 3 (1986 ed.), is before us on reservation and report by a single *1011justice of this court. The case, involving the propriety of a grant of habeas corpus relief by the Superior Court which restored Richard Brusgulis to the parole status he enjoyed prior to revocation of his parole on the basis of a criminal indictment against him, is rendered moot by the subsequent revocation of parole based on new and separate indictments. We note, however, that since parole constitutes a variation on imprisonment, Morrissey v. Brewer, 408 U.S. 471, 477 (1972), and not an unrestrained release from confinement, a grant of declaratory relief rather than a writ of habeas corpus is the appropriate remedy to be sought or granted where the revocation of parole is challenged. See Pina v. Superintendent, Mass. Correctional Inst., Walpole, 376 Mass. 659, 664 (1978).
Francis X. Bellotti, Attorney General, Frederick W. Riley, Barbara A. H. Smith & Andrew M. Zaikis, Assistant Attorneys General, for the plaintiff, submitted a brief.
The case is remanded to the county court for the entry of an- order dismissing the complaint.

So ordered.